Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
            907-264-3317
            907-264-3303
Facsimile: 907-276-2631
Email:      jamiesonb@lanepowell.com
            partnowp@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants



                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
 ELIZABETH BAKALAR,

                                 Plaintiff,

 v.                                             Case No. 3:19-cv-00025-JWS

 MICHAEL J. DUNLEAVY; in his
 individual and official capacities;
 TUCKERMAN BABCOCK; and the
 STATE OF ALASKA,                                         STIPULATED
                                                       PROTECTIVE ORDER
                             Defendants.

       The preparation for trial of this action will require the discovery of documents,
information, and other material claimed to contain confidential information. The parties
agree, on a limited basis, to allow for the production of these confidential documents
without any precedential position being taken by any party with respect to the production
of the documents. Under the circumstances, the parties agree that a protective order should
be issued setting forth procedures for and rules governing the discovery and use of such
documents, information, and other material. The protective order is intended to preserve



        Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 1 of 9
the confidentiality of the parties’ business and personal records and information,
proprietary material, the confidentiality and privacy of information and documents relating
to third parties, and trade secrets, as to any outside persons or entities and to confine the
use of the documents to the scope of the lawsuits related to the above-captioned matter.
        Therefore, the parties stipulate as follows:
        1.       “Confidential” Documents and Information. Any party or non-party may
designate as “Confidential” (by marking the relevant page as set forth herein) any
document or response to discovery which that party or non-party considers in good faith to
contain confidential, proprietary, or private information. Such materials may include, but
are not limited to, personnel records and medical records (including such records pertaining
to third parties), internal reports and communications, policies, manuals, training materials,
and investigative procedures for claims and other internal documents of the State of Alaska.
        2.       Designation of Confidential Documents and Information. Due to potential
overlap of issues and discovery topics between this lawsuit and Blanford and Bellville v.
Dunleavy, et al., Case No. 3:19-cv-00036 JWS (“Blanford/Bellville”), three “Confidential”
marks will be utilized.          Documents and information marked “Confidential” can be
disclosed to individuals and entities described in Paragraph 4 of this Order and the
Blanford/Bellville Protective Order and can be used for prosecuting, defending, or
attempting to settle this lawsuit or the Blanford/Bellville lawsuit.              Documents and
information marked “Confidential - Bakalar” can only be disclosed to individuals and
entities described in Paragraph 4 of this Order and can only be used for prosecuting,
defending, or attempting to settle this lawsuit.                Documents and information marked
“Confidential - Blanford/Bellville” can only be disclosed to individuals and entities
described in Paragraph 4 of the Blanford/Bellville Protective Order and can only be utilized
for prosecuting, defending, or attempting to settle the Blanford/Bellville lawsuit.
        3.       Scope of “Confidential” Designation. The special treatment accorded the
documents and information designated “Confidential” under this Order shall reach:



Stipulated Protective Order
Elizabeth Bakalar v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)           Page 2 of 8

             Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 2 of 9
                 (a)     All documents and information previously or hereafter designated
“Confidential”;
                 (b)     All copies, extracts, and complete or partial summaries prepared from
such documents or information;
                 (c)     Any deposition transcript or exhibit, or portion thereof, that discusses
or refers to such documents or information, or any copies, extracts or summaries of the
same; and
                 (d)     Any portion of any discovery answer or response, affidavit,
declaration, brief, or other paper filed with the Court, or as an exhibit to such paper, that
discusses or refers to such documents or information, or any copies, extracts or summaries
of the same.
        4.       Restrictions on Disclosure of “Confidential” Documents and Information.
Except with written prior consent of all parties and nonparties asserting confidential
treatment, and except as provided elsewhere in this Order, documents and information
designated “Confidential,” and all information contained in them or derived from them,
may not be disclosed to any person other than:
                 (a)     The parties to this litigation;1
                 (b)     Counsel for the parties in this suit;



1
  Disclosure to the State of Alaska of Confidential materials will be limited to: (1) the
Governor’s Chief of Staff, currently Ben Stevens; (2) the Attorney General, currently
Kevin Clarkson; (3) the Attorney General’s Chief of Staff, currently Ed Sniffen; (4) the
Attorney General’s Executive Secretary, currently Ninia Dizon; (5) Deputy Attorney
Generals, including Treg Taylor and Ed Sniffen; (6) Special Assistant Attorney Generals,
including Charlotte Rand and Sharla Mylar; and (7) an Assistant Attorney General
representing the Department of Health and Social Services, currently Stacie Kraly. If
disclosure of Confidential material to others is reasonably necessary for defense of this
case, then counsel for the State of Alaska will notify Plaintiff’s counsel, by email, of the
name and the position of such person. If Plaintiff’s counsel objects to disclosure to such
person, then Plaintiff’s counsel will have seven business days after email notice is sent to
seek an order from the Court restricting or limiting disclosure of Confidential materials to
such person.
Stipulated Protective Order
Elizabeth Bakalar v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)          Page 3 of 8

             Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 3 of 9
                 (c)     Employees of such counsel who are assisting in the prosecution and/or
defense of this suit;
                 (d)     Actual or potential deposition or trial witnesses in this action, to the
extent reasonably necessary to prepare the witnesses to testify concerning this suit;
                 (e)     Outside consultants and experts solely retained for the purpose of
assisting counsel and the parties in the prosecution and/or defense of this suit; and
                 (f)     Vendors retained by counsel to assist in the duplication of confidential
materials or in the processing of electronically stored information, provided that counsel
for the party retaining the copy or imaging service instructs the service not to disclosure
any confidential material to third parties and to immediately return all original and copies
of any confidential materials or information.
        Before disclosure of any Confidential Material is made to any individual pursuant
to Paragraph 3(d) or (e) of this Order, such individual shall execute the Certification
attached hereto as Exhibit A. This written agreement to be bound shall be deemed work
product and the party that obtains the agreement shall retain it for the duration of this case.
        5.       Review of Own “Confidential” Documents and Information. The restrictions
of this Order shall not apply to parties or nonparties, and their employees, attorneys, experts
or their authorized agents, when reviewing their own “Confidential” documents or
information.
        6.       Notice of Breach. It shall be the obligation of counsel, upon hearing of any
breach or threatened breach of this Order by any person, promptly to notify counsel for the
opposing and producing parties of such breach or threatened breach.
        7.       Use of “Confidential” Documents at Depositions. Documents and information
designated “Confidential,” and all information contained in them or derived from them,
may be used or referred to at depositions, not just deposition exhibits, in accordance with
the provisions of this Order. Any “Confidential” documents marked as deposition exhibits
shall be sealed separately from the remainder of the deposition transcript and exhibits.
When a party uses or refers to “Confidential” documents or other information at a

Stipulated Protective Order
Elizabeth Bakalar v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)          Page 4 of 8

             Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 4 of 9
deposition, the portion of the deposition transcript that relates to such documents or
information shall be stamped “Confidential” and sealed separately from the remainder of
the transcript, and shall be treated as “Confidential” under the provisions of this Order.
        8.       Designating Portions of Deposition Transcripts Confidential. Any party or
nonparty may, within thirty (30) days after receiving notice from the court reporter of the
availability of a deposition transcript, designate portions of the transcript, or exhibits to it,
as being “Confidential.” At the deposition, the parties will attempt in good faith to
preliminarily identify and designate “Confidential” testimony and exhibits without
prejudice to their right to so designate other testimony or exhibits or withdraw such
designation after receipt of the transcript. Confidential deposition testimony shall be so
designated by referencing or underlining only the lines containing confidential information
and stamping the pages on which such lines appear as “Confidential.” Confidential
exhibits may be so designated by stamping the exhibits “Confidential,” or by underlining
the portions of the pages that are confidential and stamping such pages “Confidential.”
Until expiration of the 30-day period, the entire deposition transcript, and all exhibits to it
that are not otherwise public and that contain confidential information, will be treated as
confidential under the provisions of this Order. If no party or nonparty timely designates
testimony or exhibits from a deposition as being “Confidential,” none of the deposition
testimony or exhibits will be treated as confidential. If a timely “Confidential” designation
is made, the confidential portions and exhibits shall be sealed separately from the portions
and exhibits not so marked, and shall be treated as “Confidential” under the provisions of
this Order.
        9.       Challenging Confidential Designation. If a party contends that any material
is not entitled to confidential treatment, such party may at any time give written notice to
the party or non-party who designated the material. The party or non-party who designated
the material shall have twenty (20) days from the receipt of such written notice to apply to
the Court for an order designating the material as confidential. The party or non-party
seeking the order has the burden of establishing that the document is entitled to protection.

Stipulated Protective Order
Elizabeth Bakalar v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)          Page 5 of 8

             Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 5 of 9
Notwithstanding any challenge to the designation of material as Confidential, all
documents shall be treated as such and shall be subject to the provisions hereof unless and
until one of the following occurs:
                 (a)     the party or non-party who claims that the material is Confidential
withdraws such designation in writing;
                 (b)     the party or non-party who claims that the material is Confidential
fails to apply to the Court for an order designating the material confidential within the time
period specified above after receipt of a written challenge to such designation; or
                 (c)     the Court rules the material is not Confidential.
        10.      Use of “Confidential” Documents and Information in Court. Documents and
information designated “Confidential” may be discussed or referred to in pleadings,
motions, affidavits, briefs or other papers filed with the Court as long as such discussion
or reference does not have the effect of disclosing information that is confidential.
Otherwise, the following provisions shall apply:
                 (a)     A party that files with the Court, or seeks to use at trial or other
appearance before the Court, materials designated as Confidential, and who seeks to have
the record containing such information sealed, shall submit to the Court a motion or an
application to seal, pursuant to D.Ak. LR 5.4(a); or
                 (b)     A party that intends to file with the Court, or seeks to use at trial or
other appearance before the Court, materials designated as Confidential and who does not
intend to have the record containing such information sealed, shall, at least ten (10)
business days prior to the filing or use of the Confidential information, give notice to all
other parties, and to any non-party that designated the materials as Confidential pursuant
to this Order, of the submitting party’s intention to file or use the Confidential information,
including specific identification of the Confidential information. Any affected party or
non-party may then file a motion to seal, pursuant to D.Ak. LR 5.4(a).
        11.      Litigation Use Only. All “Confidential” documents and information produced
in this lawsuit, whether by a party or nonparty, and whether pursuant to court order,

Stipulated Protective Order
Elizabeth Bakalar v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)          Page 6 of 8

           Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 6 of 9
subpoena, agreement or otherwise, and all information contained in them or derived from
them, shall be used solely, consistent with the “Confidential” designations described in
Paragraph 2, for prosecuting, defending, or attempting to settle this lawsuit or the
Blanford/Bellville Lawsuit (including any appeals and retrials), and shall not be used for
any other purpose, including business, governmental, or commercial.
        12.      Non-Termination and Return of Documents. The provisions of this Order
shall continue to apply to all “Confidential” documents and information after this suit has
been terminated. Upon termination of this suit, including all appeals, the parties shall
return all “Confidential” documents to the producing party, as well as all copies, extracts
and summaries of them. Alternatively, the parties and/or any producing party may agree
in writing on appropriate methods of destruction.
        13.      No Admissions. Nothing contained in this Order, nor any action taken in
compliance with it, shall:
                 (a)     Operate as an admission by any party that a particular document or
information is, or is not, confidential;
                 (b)     Operate as an admission by any party that a particular document is, or
is not, subject to discovery or admissible into evidence at the trial of this suit.
        14.      Interim Protection. “Confidential” documents and information produced by
any party or nonparty through discovery in this suit prior to the entry of this Order by the
Court, including but not limited to all documents and information which the producing
party stated in discovery responses would be produced or provide subject to a mutually
agreed-to protective order, shall be subject to the provisions of this Order to the same extent
as if this Order has been entered by the Court, unless the Court directs otherwise.
        15.      Inadvertent Production.          Inadvertent failure to designate “Confidential”
documents shall not be construed as a waiver, in whole or in part, and may be corrected by
the producing party by written notification to the other parties promptly upon discovery of
the failure to designate.



Stipulated Protective Order
Elizabeth Bakalar v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)           Page 7 of 8

           Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 7 of 9
        16.      Further Protective Orders. This Order shall be without prejudice to the right
of any party to apply to the Court for such further protective orders as justice may require.
        STIPULATED AND AGREED:
                                                         ACLU OF ALASKA FOUNDATION
                                                         Attorneys for Plaintiff
 Dated: December 6, 2019                                 By s/ Stephen Koteff (w/consent)
                                                           Stephen Koteff, ABA No. 9407070
                                                           Joshua A. Decker, ABA No. 1201001

                                                         LANE POWELL LLC
                                                         Attorneys for Defendants
 Dated: December 6, 2019                                 By s/ Brewster H. Jamieson
                                                           Brewster H. Jamieson, ABA No. 8411122
                                                           Michael B. Baylous, ABA No. 0905022


                                                  ORDER


        ORDERED this ____ day of _________________, 2019.



                                                          Senior Judge John W. Sedwick
                                                          United States District Court

I certify that on December 6, 2019, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org
Joshua Decker, jdecker@acluak.org

s/ Brewster H. Jamieson




Stipulated Protective Order
Elizabeth Bakalar v. Michael J. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)            Page 8 of 8

           Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 8 of 9
                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA
 ELIZABETH BAKALAR,

                                  Plaintiff,

 v.                                               Case No. 3:19-cv-00025-JWS

 MICHAEL J. DUNLEAVY; in his
 individual and official capacities;
 TUCKERMAN BABCOCK; and the
 STATE OF ALASKA,

                               Defendants.

                            EXHIBIT A
         CERTIFICATION OF ACKNOWLEDGEMENT AND CONSENT

       I hereby certify that: (1) I have read the Stipulated Confidentiality Agreement and
Protective Order (the “Order”) that has been entered by the Court in this case and
understand its terms; (2) I understand that information and documents designated as
Confidential Material under the Order are being provided to me pursuant to the terms of
the Order; (3) I agree to be bound by the terms of this Order, including its provisions
limiting the use of such Confidential Material to this litigation and the requirement that all
Confidential Material be returned or destroyed within sixty (60) days after final resolution
of this litigation, including any appeal thereof; and (4) I hereby submit to the jurisdiction
of the above-referenced Court for purpose of enforcement of this Order.



Dated: _____________________               Signature:_____________________________




         Case 3:19-cv-00025-JWS Document 40 Filed 12/06/19 Page 9 of 9
